 
 
I 
112th CONGRESS
2d Session
H. R. 6526 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2012 
Mr. Landry introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide that an Order of the Federal Communications Commission adopting a methodology for establishing certain benchmarks for Universal Service Fund high-cost loop support shall have no force or effect and to require the Commission to prepare a report on alternatives to such methodology. 
 
 
1.Short titleThis Act may be cited as the Restore Effective Statistics to the Calculation of USF Expenditures Act of 2012 or the RESCUE Act of 2012. 
2.FindingsCongress finds the following: 
(1)The Order of the Federal Communications Commission in the Matter of Connect America Fund and High-Cost Universal Service Support (Adopted on April 25, 2012; DA 12–646) will inevitably lead to the closure of many small businesses, several in economically disadvantaged and underserved areas. 
(2)The Order is in direct conflict with the statutory mandate that the Universal Service Fund remain predictable for carriers involved, as specified in section 254 of the Communications Act of 1934, as added by the Telecommunications Act of 1996. 
(3)The Order relies upon regression models with unacceptably low levels of predicted accuracy, leading to inequitable redistributions of high-cost support. 
(4)The Order unfairly manipulates carriers’ support based upon investment decisions made prior to the Order’s release, effectively imposing retroactive penalties on carriers for prior commitments made. 
(5)The Order is fundamentally flawed and must be replaced with an alternative plan that is fiscally responsible and that gives accurate treatment to all stakeholders involved. 
3.FCC order to have no force or effectThe Order of the Federal Communications Commission in the Matter of Connect America Fund and High-Cost Universal Service Support (Adopted on April 25, 2012; DA 12–646) (relating to the adoption of a methodology for establishing benchmarks for capital and operating costs reimbursable to rate-of-return cost companies from high-cost loop support) shall have no force or effect after the date of the enactment of this Act. 
4.Report on alternative methodologies 
(a)In generalThe Federal Communications Commission shall prepare a report on alternatives to the methodology adopted in the Order described in section 3. 
(b)Submission to Congress; public availabilityNot later than 120 days after the date of the enactment of this Act, the Federal Communications Commission shall— 
(1)submit the report required by subsection (a) to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate; and 
(2)make such report publicly available on the Internet website of the Commission. 
(c)Opportunity for congressional input on alternativesThe Federal Communications Commission may not adopt an alternative to the methodology adopted in the Order described in section 3 before the date that is 60 days after the date on which the Commission submits the report required by subsection (a).  
 
